Citation Nr: 0806559	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine. 

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
27, 1960 to January 12, 1961, a period of two months and 
sixteen 16 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

In September 2007, a hearing was held before the undersigned 
who is the Veterans Law Judge designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran asserts that he injured his 
low back during his very short period of active service.  In 
the alternate he claims he was given lumbar puncture testing 
during service and this injured his back.  Despite the 
veteran's assertions, the service medical records do not show 
any back injury, or a lumbar puncture, during service.  
Nevertheless, a March 2003 VA treatment record appears to 
link the veteran's current complaints of back pain to 
military service, based solely on his unsupported report of 
his inservice medical history.  This appears to meet the very 
low threshold established by McLendon to require a VA 
examination.  Accordingly, such an examination should be 
conducted with respect to the veteran's claim for service 
connection for a low back disorder.  

The March 2004 RO rating decision denied service connection 
for both a low back disorder and a kidney disorder.  The 
veteran submitted a Notice of Disagreement (NOD) in November 
2004 in which he disagreed "with the rating decision made to 
service connect low back injury."  In February 2005, the 
veteran submitted an additional statement in which he 
requested review of his claim by a Decision Review Officer 
(DRO).  In this statement he also indicated current treatment 
for a kidney condition.  Viewing this document most favorably 
to the veteran, it does appear to be a timely NOD to the 
issue involving denial of service connection for a kidney 
disorder.  Accordingly, s Statement of the Case addressing 
the issue of service connection for a kidney disorder must be 
provided to the veteran.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for both the issue of service 
connection for a low back disorder and 
service connection for a kidney 
disorder.  

2.  Issue the veteran a Statement of 
the Case for the issue of entitlement 
to service connection for a kidney 
disorder.  The veteran must be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2006).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.  
The appellant has the right to submit 
additional evidence and argument on 
this issue.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
January 2003 to the present.  

4.  The veteran should be accorded an 
examination for low back disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
low back disorders and particularly 
degenerative disc disease found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the medical evidence 
of record with emphasis on the veteran's 
service medical records and 1991 private 
MRI report.  The examiner is requested to 
offer an opinion, if possible, as the 
etiology of any current low back disorder.  
Specifically, is it as least as likely as 
not that any current low back disorder is 
related to the veteran's military service 
or his undocumented reports of having a 
back injury and lumbar puncture during 
service?  Would a lumbar puncture result 
in disc disease at two different disc 
levels (L4-L5 and L5-S1)? The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claim, or claims if he 
has timely appealed service connection 
for a kidney disorder and additional 
development has been conducted.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

